DETAILED ACTION
Response to Prior Action
Applicant’s response of July 15, 2022 to the rejection under 35 U.S.C. 112 (a) and (b) of April 20, 2022 is acknowledged.
Disclosure of Prior Art
Also filed with the response is an information disclosure statement which includes citation of Xiaomi Smart Air Fryer available May 17, 2020 through ezbuy.my shopping platform. 
Claim Objections-- Drawings
The amended drawings are consistent from view to view and features in question in the previous action have been resolved by removing them from the claim or have been made clear in remarks. However, two issues remain. 
1)  See the illustration below:

    PNG
    media_image1.png
    345
    262
    media_image1.png
    Greyscale

In the bottom view, figure 1.6, the interior rectangles and the circle have been changed to broken line as was recommended. But the line surrounding these features remains in solid line. It is unclear whether this area is recessed or a decoration on the surface. 
To resolve this issue, change the line pointed out above to broken line. 

    PNG
    media_image2.png
    365
    320
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    365
    317
    media_image3.png
    Greyscale
2)  See the illustration below including figures 1.8 and 1.9. 









These figures are identical. The figure 1.9 is objected to because is not clear why the figure is included in the set.  
To resolve this objection, cancel figure 1.9. 
Corrected drawings must be in compliance with 37 CFR 1.121(d).
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet". 37 CFR 1.121 (c) and 1.1026
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (1). 
When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). 
It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Claim Rejection
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaomi Air Fryer, (hereafter Xiaomi) available May 17, 2020 because the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of Xiaomi is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
See the designs compared in the illustration below:

    PNG
    media_image6.png
    295
    243
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    314
    271
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    374
    303
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    313
    265
    media_image9.png
    Greyscale
[AltContent: rect][AltContent: rect]


















This comparison is “taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
Under this standard, the appearance of Xiaomi is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is September 11, 2020. The date of the Xiaomi reference is May 17, 2020. Accordingly the rejection under this statute is proper. 
Consider reviewing MPEP 2155 to determine if it is applicable. 
Conclusion
The claim stands rejected under 35 U.S.C. 102(a)(1). The references not relied upon are cited as cumulative prior art.
A reply to the office action may be submitted to avoid abandonment of the application.
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 



Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN S ACKER/Primary Examiner, Art Unit 2918